Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2021 has been entered.
 
Claim Status
This is in response to papers file on July 6, 2021. Claim 1 has been amended.  Claims 2, 5, 16 and 18-19 previous cancelled.  No claim has been newly added.  Claim 17 has been withdrawn.  Accordingly, claims 1, 3-4, and 6-15 are under consideration on the merit. 


Claim Rejections - Claim Rejections - 35 USC § 102 or § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 3-4, and 6-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ahmed et al (“Ahmed”, US 20100234328 Al, published September 16, 2010).
one fast-acting germicidal agent including iodine, etc., at least one slow-acting germicidal agent including glycolic acid, lactic acid, etc., and at least one anionic surfactant, wherein the germicidal composition comprises less than 0,1% by weight of proteins recovered from a yeast fermentation process; wherein, when applied to an animal’s skin contaminated with at least one pathogen, the germicidal composition causing at least a 3-log reduction in the population of the at least one pathogen within 5 minutes of application to the animal skin, the germicidal composition being effective to prevent the re-contamination of the animal skin with the at least one pathogen for at least 4 hours following application of the germicidal composition to the animal skin. 
In addition, claim 1 uses the open-ended transitional phrase “comprising”. Thus, it allows for the presence of additional unrecited components.
It should be noted that the claims are directed to a composition.  Any prior art composition having the same ingredients would be relevant to the patentability of the instant claim, even if not intended as an antimicrobial or disinfecting composition because “intent” is not an element of patentability of a composition.
Ahmed is directed to antimicrobial compositions and related methods (title).  Ahmed teaches that available teat dip agents comprising iodine, hypochlorite, chlorine dioxide, and hypochlorous acid are powerful disinfectants and strong oxidants although suffering from serious drawbacks ([0010], read on the limitation of the fast-acting germicidal agent in the instant claim 1).  Ahmed also teaches a liquid antimicrobial composition, comprising an organic acid (e.g. lactic acid) and one or more anionic surfactants (e.g. sodium octane sulfonate, synonym of sodium octyl sulfonate) (abstract, read on the limitation of the slow-acting germicidal agent and quaternary ammonium compounds, hydrogen peroxide, per-acetic acid, etc. ([0034], read on the limitation of the fast-acting germicidal agent in the instant claim 4).  Ahmed indicates that the percentage of each functional ingredient or mixture of ingredients including antimicrobial agents by total weight of the composition is from about 0.02 to 30% of each antimicrobial agent and 70 to 99.98% of a pharmaceutical carrier and other additives combined; and still more preferably from about 0.05 to 15% of each antimicrobial agent and from about 85 to 99.95% of a pharmaceutical carrier and other additives combined ([0024], encompassing the claimed range of antimicrobial agent in the instant claims3, 6, and 7-8).   Additionally, Ahmed teaches that the pH of the solution is in the range of from about 2.0 to about 8.0 f and provide a substantial reduction, e.g., greater than a five log reduction (99.999%), in Gram positive and Gram negative bacterial populations ([0021], encompassing the claimed pH range of 2.0-8.0 in the instant claims 10-11).  Furthermore, Ahmed teaches that suitable viscosity control agents include cellulose, e.g. methyl-, ethyl- or hydroxypropyl-cellulose; starches, e.g. hydroxyethyl starch or cross linked starch; microbial polysaccharides, e.g. xanthan gum, sea weed polysaccharides, etc. ([0042], read on the limitation of thickener in the instant claim 13); specific examples are polyethoxylated polyoxylpropylene block copolymers (poloxamers) including the Pluronic F108 and PluronicRTM poloxamers ([0035, [0046], read on the limitations of surfactant and iodine-complexing agent in the instant claim 15). 
Ahmed, by disclosing all teh essential elements as claimed, anticipates claims 1, 4, 9-11, and 15.
 lower viscosity dippable or sprayable compositions or in the form of a thick composition, film or barrier that remains on the teat until the next milking, which is generally 8 to 12 hours later ([0007]). Thus, all of the particular options (concentration of germicide, thickness, iodine-complexing agent) identified by Ahmed are predictable solutions to the issue of disinfecting furnaces, and the person of ordinary skill in the art would have a reasonable expectation to be of success in choosing any of those options. 
Regarding the wherein the germicidal composition comprises less than 0,1% by weight of proteins recovered from a yeast fermentation process, it is believed that the germicidal composition of  Ahmed is not a fermentation product.  Thus, the limitation of less than 0,1% by weight of proteins in claim 1 is met. 
Regarding the at least a 3-log reduction in claim 1 or 5-log reduction to the at least one pathogen within 1 minute of application in claim 10, it is believed that the disinfectant compositions of Ahmed meet this limitation because the disinfectant compositions of Ahmed comprising the same (active ingredient and teh concentrations) as that of claimed.  In the absence of the USPTO to have at its disposal the tools or facilities deemed necessary to make physical determinations of this sort, Applicants have the burden to show that this, in fact, is not the case.
Regarding the weight ratio of the at least one fact-acting germicidal agent to the at least one slow-acting germicidal agent in claim 7, the principal of law is “[Where the general In re Aller, 220 F.2d 454, 456 (CCPA 1955). This rule is limited to cases in which the optimized variable is a “result-effective variable.” In re Antonie, 559 F.2d 618, 620 (CCPA 1977).  In this case, the general conditions of germicidal agents are taught by Ahmed. It would have been obvious to optimize the concentration of the germicidal agents to achieve desired control level of pathogen by routine experimentation.   
Regarding the viscosity from about 100 to about 500 cP in claim 12, Ahmed teaches that, to reduce mastitis, commercial teat dips have been developed which are usually administered to the teat by dipping, foaming, or spraying the teat prior to milking as well as after removal of the milking cup. Teat dips applied subsequent to milking may be in the form of lower viscosity dippable or sprayable compositions or in the form of a thick composition, film or barrier that remains on the teat until the next milking, which is generally 8 to 12 hours later ([0007]).  Thus, it is believed that viscosity is one of the result-effective variables. It would have been obvious to optimize the concentration of thickener to achieve desired viscosity by routine experimentation.   
Regarding the function of xanthan as a thickener in claim 14, the iodine-complexing agent in claim 15, although, Baldridge and Ahmed are silent about certain functions or properties of xanthan and the copolymers, there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. See MPEP 2112 (II).  
MPEP 2112.02 (1I): "Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705,709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	In conclusion, claims 1, 3-4, and 6-15 are unpatentable over the cited prior art.

Relevant Prior Art 
Leibowitz et al (“Leibowitz”, WO/2015/060775, published April 30, 2015) is provided, but not cited, to show the state of art at the time when the invention was filed. 

Response to Arguments Declaration
Applicant’s arguments filed 07/06/2021 have been considered to the extent that they might apply to the new grounds of rejection set forth above, but they are not found persuasive because all the essential elements, as amended, are taught by Ahmed. 
Applicant’s argument against Baldridge is moot because  Baldridge is no longer a reference.
Applicant argues that claim 1 has been amended herein to specify that the germicidal composition comprises less than 0.1% by weight of proteins recovered from a yeast fermentation process.
In response, it is believed that the germicidal composition of  Ahmed is not a fermentation product.  Thus, the limitation of less than 0,1% by weight of proteins in claim 1 is met.  

Nonstatutory Double Patenting Rejection
The text of nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy not included in this action can be found in a prior Office action. 
Claims 1, 3-4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No.10,441,557 (US’557, i.e. US patent application 14/653,174) in view of Baldridge (US 20150182586). The claimed subject matter of formic acid, and one or more anionic surfactants, viscosity modifying agents include plant gum materials, for example, xanthan gum or seaweed polysaccharides. US’557 teaches that, germicidal compositions containing copper sulfate, zinc sulfate, sulfamethazine, quaternary ammonium compounds, organic acid and/or peracetic acid are known. (col. 2, lines 3-7) and other germicides, especially oxidative germicides such as iodine, chlorine, chlorine dioxide, hydrogen peroxide or peracetic acid are extremely effective disinfectants for other purposes (col. 2, lines 24-26).  US’557 also teaches that, in particular embodiments, additional surfactant comprises a nonionic surfactant. Exemplary nonionic surfactants include alkyl polyglucosides, and polyethoxylated polyoxypropylene block copolymers (col. 5, lines 32-64).  The difference is that US’557 does expressly teach the combination of at least one fast-acting germicidal agent, at least one slow-acting germicidal agent, and at least one anionic surfactant.  However, this deficiency is cured by Baldridge (see the teachings of Baldridge detailed in the rejections set forth above). Based on the case law, In re Kerkhoven, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. 
Claims 1, 3-4, and 6-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No.8,569,373 (US’373, i.e. US patent application 12/440,409, US’409) in view of Baldridge (US 20150182586). The claimed subject matter of US’373 is an aqueous compositions for treatment or prevention of infectious hoof diseases, comprising formic acid, lactic acid, and a nonionic or anionic surfactant, a pH adjusting agent, a wetting agent, a foaming agent, a dye, a viscosity control agent including xanthan gum ([0042] of US’409). US’373 teaches that chemical germicidal compositions containing copper sulfate, zinc sulfate, sulfamethazine, quaternary ammonium compounds, hydrogen peroxide and/or peracetic acid are known ([0008] of US’409) and other germicides, especially oxidative germicides such as iodine, chlorine, chlorine dioxide, hydrogen peroxide or peracetic acid are extremely effective disinfectants for other purposes ([0010] of US’409).  The difference is that US’557 does expressly teach the combination of at least one fast-acting germicidal agent, at least one slow-acting germicidal agent, and at least one anionic surfactant nor iodine-complexing agent.  However, these deficiency is cured by Baldridge (see the teachings of Baldridge detailed in the rejections set forth above). Based on the case law, In re Kerkhoven, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art. 

CONCLUSION
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANZHI ZHANG/            Primary Examiner, Art Unit 1617